       Case 1:19-cv-11920-VEC-GWG Document 38 Filed 10/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x

LEXY AVILA,                                                   :

                          Plaintiff,                          :    ORDER

                 -against-                                    :
                                                                   19 Civ. 11920 (VEC)(GWG)
STACY TENZIE, NYC CORRECTIONAL,                               :
OFFICER SHIELD NO. 1478
                                                               :
                           Defendant.
---------------------------------------------------------------x
GABRIEL W. GORENSTEIN, United States Magistrate Judge

         Plaintiff Lexy Avila, pro se, initiated this case on December 30, 2019, and filed an
amended complaint on July 16, 2020. Defendant Stacy Tenzie filed a motion to dismiss the
amended complaint on August 21, 2020. See Docket # 30. The Court extended Avila’s time to
answer until October 23, 2020. See Memorandum Endorsement, entered September 23, 2020
(Docket # 35). That date has passed, and Avila has yet to file a response. Defendant now asks
this Court to consider the motion fully briefed and to grant the motion to dismiss. See Docket
# 36, filed October 30, 2020.
        The Court notes that the docket sheet reflects that Avila was recently moved from her
prior facility to a new one. See Docket Entry dated October 9, 2020 (reflecting that mail was
returned and resent on October 9 to Avila’s new address). While Avila should have informed the
Court of this change of address, the Court will excuse Avila’s failure to respond and extend the
deadline to respond to the motion one last time, to November 30, 2020. Avila must respond by
that date. If she does not intend to respond, then she must file a letter informing this Court
whether she intends to proceed with this case. Defendant may file a reply on or before
December 14, 2020.
        Plaintiff may file her response by mailing it to Pro Se Docketing, 500 Pearl Street, New
York, NY 10007. Also, the Pro Se Office at the United States Courthouse, 500 Pearl Street,
Room 230, New York, New York ((212) 805-0175) may be of assistance in connection with
court procedures.
       Plaintiff is warned that any failure to comply with this Order may, by itself, result in
dismissal of this action.
        The Clerk is requested to change plaintiff’s address on the docket sheet to
      Case 1:19-cv-11920-VEC-GWG Document 38 Filed 10/30/20 Page 2 of 2




Lexy Avila
02-G-0288
Bedford Hills Correctional Facility
247 Harris Road
Bedford Hills, New York 10507

       Also, the Clerk is requested to mail a copy of this order to plaintiff at the new address.
       SO ORDERED.
Dated: October 30, 2020
       New York, NY
